205 F.3d 335 (7th Cir. 2000)
PATRICIA JUDGE and THOMAS JUDGE,  Heirs of DAVID M. JUDGE,    Plaintiffs-Appellants,v.PILOT OIL CORPORATION, INDUSTRIAL SECURITY  MANAGEMENT, doing business as ISM, INCORPORATED,  and QUENTIN E. POPS,    Defendants-Appellees.
No. 98-3369
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 6, 2000Decided February 28, 2000

Appeal from the United States District Court  for the Northern District of Indiana, Hammond Division.  No. 97 C 109--Rudy Lozano, Judge.
Before COFFEY, FLAUM and KANNE, Circuit Judges.
COFFEY, Circuit Judge.


1
On March 12, 1995,  Quentin E. Pops, a security guard employed by  Industrial Security Management (ISM), allegedly  shot and killed David Judge at a Gary, Indiana,  truck stop. After the fatal attack, David's  parents, Patricia and Thomas, filed a wrongful  death claim against Pilot Oil, ISM, and Quentin  E. Pops arguing that, under Indiana's choice-of-  law rules, Utah law should control the issue of  damages because: 1) their son was a resident and  citizen of Utah; 2) David was employed by a Utah  corporation; and 3) Utah permitted the recovery  of additional damages. The district court  disagreed and concluded that, under Indiana law,  the plaintiffs would be unable to recover the  $75,000 minimum required for diversity  jurisdiction.1 Consequently, the judge  dismissed the case for lack of subject matter  jurisdiction. We affirm.

I.  BACKGROUND

2
The following facts are undisputed for the  purposes of this appeal. David Judge, a resident  of the state of Utah, was a truck driver working  for Dick Simon Trucking, a Utah corporation with  its principal place of business in Salt Lake  City, Utah. While driving a shipment from Utah to  Ohio, David stopped to re-fuel at the Pilot Oil  truck stop in the City of Gary, Indiana.


3
Pilot Oil is a Tennessee corporation doing  business in a number of states including Indiana.  Pilot Oil hired ISM, an Indiana corporation, to  provide security at its Gary, Indiana, truck  stop. Quentin E. Pops, an Indiana resident, was  a security guard employed by ISM. Thomas Querin,  a witness to the fatal shooting, told the Gary  Police Department that when David stopped at the  Pilot Oil truck stop, Pops confronted David for  improper parking, and, in the process, pulled out  his handgun and shot David in the face.2 After  David's death, his mother, Patricia, a resident  of Florida, and his father, Thomas, a resident of  Massachusetts, filed this wrongful death action  in federal court, claiming that Pilot Oil and ISM  failed to exercise reasonable care in the hiring  or training of its security guards, including  Pops.


4
On February 5, 1998, the defendants filed a  Motion to Dismiss pursuant to Federal Rule of  Civil Procedure 12(b)(1), arguing that, under  Indiana's choice-of-law rules, the fact that  David lived in Utah, worked for a Utah company,  and Utah law allowed the plaintiffs to recover  more money was irrelevant to the choice-of-law  analysis because Indiana requires that a court  first determine whether Indiana has "significant  contacts" with the tort. The defendants further  argued that because all the events "significant"  to the resolution of the case occurred in  Indiana, Indiana law should apply. The judge  agreed and dismissed the case for lack of subject  matter jurisdiction. The plaintiffs-appellants  appeal, arguing that the district court  improperly interpreted Indiana's choice-of-law  rules.

II.  ANALYSIS

5
Until 1987, Indiana followed the lex loci rule  in determining which substantive law to apply in  tort cases where the choice-of-law question  arose. Under the doctrine of lex loci, the tort  was said to have been committed in the state  where the last event necessary to make the actor  liable for the alleged wrong occurred. See Maroon  v. State Department of Mental Health, 411 N.E.2d 404 (Ind. App. 1980). For example, under the  doctrine of lex loci the fact that David was shot  in Indiana (the last act necessary to make the  defendants liable) would mandate that Indiana law  be applied. The lex loci doctrine, however, was  slightly modified in Hubbard Manufacturing Co.,  Inc. v. Greeson, 515 N.E.2d 1071 (Ind. 1987).


6
In Hubbard, the Indiana Supreme Court stated,  "[c]hoice-of-law rules are fundamentally  judge-made and designed to ensure the appropriate  substantive law applies. In a large number of  cases, the place of the tort will be significant  and the place with the most contacts. . . . In  such cases, the traditional rule [lex loci]  serves well." Id. at 1073 (emphasis added); see  also Cox v. Nichols, 690 N.E.2d 750, 752 (Ind.  Ct. App. 1998).3 In the present case it cannot  be said that the place of the injury is  insignificant.


7
David Judge was shot and killed in Gary,  Indiana. Therefore, the last (and only) event  making the defendants liable would have occurred  in the state of Indiana. This fact bears heavily  on Indiana's choice-of-law rules, see Cox, 690 N.E.2d at 752; Tompkins v. Isbell, 543 N.E.2d 680, 681-82 (Ind. App. 1989), and the fact that  David Judge was a resident of Utah and worked for  a Utah company is irrelevant to the outcome of  this case; the tragic events of this case would  still have transpired if David had been from any  other state in the nation or worked for a  different company.


8
The facts of this wrongful death case  demonstrate that the last act necessary to make  the defendant liable, the shooting of David, took  place in Indiana. Furthermore, the parties'  conduct in Indiana that resulted in David's death  will be the key element to determine if the  defendants should be held accountable for David's  death. The conduct of Pops and David will be  governed by Indiana law; if there is any  justification for Pops shooting David, it will be  determined under Indiana law. With all this,  Indiana, the place of injury, cannot be said to  be insignificant. Consequently, we are of the  opinion that the trial court correctly determined  that, in this case, the place of the tort has  extensive connection with the legal action, and  thus, the doctrine of lex loci retains vitality.


9
The dismissal of the plaintiffs' case for lack  of subject matter jurisdiction is


10
AFFIRMED.



Notes:


1
 Both parties agree that if this court determines  that Indiana law applies, the plaintiffs would be  unable to recover the $75,000 required for  diversity jurisdiction and, consequently, that  the district court properly dismissed the case  for lack of subject matter jurisdiction. The  plaintiffs would be unable to recover $75,000  because, unlike Utah, Indiana's wrongful death  statute does not allow the parents of a deceased  adult child to recover for either loss of love  and affection or economic loss. See Chamberlain  v. Parks, 692 N.E.2d 1380, 1382-84 (Ind. Ct. App.  1998).


2
 The record does not reflect how an incident of  improper parking escalated into a fatal shooting.


3
 The Hubbard court went on to discuss the  appropriate analysis if the place of the tort was  insignificant. The Indiana Supreme Court,  however, was clear in that if the place of the  tort was not insignificant there was no need to  apply the second prong of the choice-of-law  analysis. See Hubbard, 515 N.E.2d at 1073; Cox, 690 N.E.2d at 752; Bencor Corp. v. Harris, 534 N.E.2d 271, 273 (Ind. App. 1989); see also Jean  v. Dugan, 20 F.3d 255, 261 (7th Cir. 1994).  Because we are of the opinion that the place of  the tort, Indiana, is not insignificant, we do  not discuss the second prong in Indiana's choice-  of-law analysis.